IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00034-CR

RICHARD GARNER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. FAM-13-21669


                          MEMORANDUM OPINION


      Richard Garner pleaded no contest to the offense of aggravated assault with a

deadly weapon. The trial court deferred adjudication of guilt and placed Garner on

community supervision for three years. On September 29, 2014, the State filed a motion

to adjudicate. After a hearing, the trial court found some of the allegations to be true,

convicted Garner of the offense of aggravated assault with a deadly weapon, and

assessed punishment at fifteen years confinement. We affirm.
        Garner’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Garner of his right to submit a brief

on his own behalf. Garner did not file a brief, and the State did not file a response.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders v.

California, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see

also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

        Counsel's request that he be allowed to withdraw from representation of Garner

is granted. Additionally, counsel must send Garner a copy of our decision, notify Garner

of his right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




Garner v. State                                                                        Page 2
                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed August 20, 2015
Do not publish
[CR25]




Garner v. State                                             Page 3